ORDER
The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17(a) of the Rules for Judicial Disciplinary Enforcement, Rule 502, SCACR, because an arrest warrant has been issued alleging respondent has committed misconduct in office in violation of S.C.Code Ann. § 8-1-80 (Supp.1999) and committed breach of trust over $5,000 in violation of S.C.Code Ann. § 16-13-280(B)(3) (Supp.1999).
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court. Respondent is directed to deliver all books, records, funds, property and documents relating to her office to the Chief Magistrate of Jasper County.
/s/ Jean H. Toal, C.J.
FOR THE COURT